327 roman Formzv) (12/09)

United States Bankruptcy Court“;

 

 

D|StI‘|Ct Of My_ j
la re Terrance M. Humbrecht, Jr. , _ ‘~»~~»umw
Debtor 7 , Case No. 13~33484-ABA

Chapter _'z_
REAFFIRMATION AGREEMENT COVER SHEET

'l`his form must be completed in its entirety and filed, With the reaffirmation agreement attached,
within the time set under Rule 4008. lt_may be filed by any party to the reaffirmation agreement

l . Creditor’s Name: Home Point Financial Corporation

2. Arnount of the debt subject to this reaffirmation agreement:
$ 107 220.28 on the date of bankruptcy 3107 220.28 to be paid under reaffirmation agreement

 

 

3. Annnal percentage rate of interest 4.750 % prior to bankruptcy
4.750 % under reaffirmation agreement ( L Fixed Rate _ Adjustable Rate)
* ` *Payment may change
4. Repayment terms (if fixed rate): $ 1 343.55 per month for 293 months duefo €SCI'OW

 

5. Collateral, if any, securing the debt: Current market value: $ 55 000_00
Description= 303 sherman Av¢nue. Chasiihursr. NJ 03039

 

6 Does the creditor assert that the debt is nondischargeable?m Yes l/ No `
(lf yes, attach a declaration setting forth the nature of the debt and basis for the contention that the debt
is nondischargeable )

Debtor’s Schedule I and J Entries Debtor’s Income and Expenses
as Stated on Reaffirrnation Agreement

7A. Total monthly income from $ “§E‘“i@ é){} 7B. Monthly income from all $ bg 992 D» §3£

Schedule I, line 16 sources after payroll deductions
"‘_) {- .\ ,,_ ‘…Q '"%‘- §§
SA. Total monthly expenses 553 ll t afge t`)© SB. Monthly expenses $ ~3 "“

from Schedule J, line 18

9A. Total monthly payments on $ k § 9B. Total monthly payments on $ /@/
reaffirmed debts not listed on reaffirmed debts not included in
Schedule J monthly expenses

10]3. Net monthly income $ § Z'i 1 § l

(Subtract sum of lines 813 and 93 from
line 7B. If total is less than zero, put the
number in brackets.)

BZ'T (Official Forml’]] (12/09) Pagc 2

ll. Explain with specificity any difference between the income amounts (7A and 7B):

 

 

12. Explain With specificity any,\ 'fference between the expense amounts (SA and SB):
di mean ir r’> r‘\ tactic §\“maireor‘) ifi `B"E>`S ittin
rim 'Sr riedel rif § 3 art é~i/r¢?, F'€ ii ii c ft

 

lf line 11 or12 is completed, the undersigned debtor, and joint debtor if applicable, certifies that
any explanation contained on those lines is true and correct

@ignawre of Di:‘lior`?o/nly required if Signature of Joint Debtor (if applicable, and only

   
 

 

line ii or 12 is compieted) required if line ll or_ 12 is completed)

Other Information

ill Check this box if the total on line lOB is less than zero. lf that number is less than Zero, a
presumption of undue hardship arises (unless the creditor is a credit union) and you must explain with
specificity the sources of funds available to the Debtor to make the monthly payments on the
reaffirmed debt:

 

 

Yes No

 

Was debtor represented by counsi during the course of negotiating this reaftilmation agreement?

lf debtor Was represented by counsel during the course of negotiating this reaffirmation agreement, has
counsel executed a certification (affidavit or declaration) in support of the reaffirmation agreement?

Yes ____No §;\%\)/_§r

 

FILER’S CERTIFICATI.ON

I hereby certify that the attached agreement is a true and correct copy of the reaffirmation

_=_ ___ ement Cover Sheet.
thonv `ottile

  
    

»
Signature

D, Anthony §Qttile, Anthorized Agent for §lreditor
Print/Type Narne & Signer’s Relation to Case

amon (rorm B240A} (04/10)"" " 1-.-.. 1 _1

 

' 1 _` _ Check one.

;. ` |J Presumption of Undue Hardsl\ip

` " " V No Presumption ofUndue I-Iardshlp

See Debfor 'S S!atemem ira Support ofRea_,Qirmotion,
Part ll below, to determine which box to check

 

 

 

UNITED STATES BANKRUPTCY COURT
District of N¢M; Icrse¥

In re Terrance M. Humbrecht. Jr. . Case NoiS»33484-ABA
Debtor
Chapter 2

REAFFIRiVIATION DOCUMENTS

Name of Creditori Horne Point Financial Corporation

|‘J Check this box if Creditor is a Credit Union

PART I. REAFFIRMATION AGREEMENT

Reafi`irming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disciosures, instructions, and definitions found
in Part V of this form. '

A. Brief description of the original agreement being reaffirmed: 308 Sherman Avenue' Chesilhurst' NJ 08089

 

For example aqu loan

B. AMOUNTREAFFIRMED: $ 107,220.28
The Amount Reafflrmed is the entire amount that you are agreeing to pay. This may
include unpaid principai, interest, and fees and costs (if any) arising on or before

1391/2018 , Which is the date of the Disclosure Staternent portion of this

form (Part V).
See the definition of “Amount Reajj”zr'med " in Pari I/j Sectz`on C below.

C. The ANNUAL PERCENTA GE RATE applicable to the Amount Reaffirmed is 4.750 %.
See definition of "Annual Percentage Rate " in Part V, Secfz'on C belowl

This is a (checkone) 121 Fixed_rate l:l Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annuai
Percentage Rate disctosed here.

 

BZ40A, Rcafi`irmation Documenls (04/10} Page 2

. *Pa ment ma chan e
D. Reaffirmation Agreement Repayment Terrns (check and complete one): dug to escro\x g

g $ l 343.55 ifper month for 298 months starting on 12/01/2018 .

 

|:l Describe repayment terms, including whether future payment amount(s) may be
different from the initial payment amount

 

 

 

 

E. Describe the collateral, if any, securing the debt:

Degcriptign; 308 Sherman Avenue, Chesilhurst, NJ 08089
Current Market Value $ 55,000.00

 

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described
above?

L'_l Yes, What was the purchase price for the collateral? $
3 No. What was the amount of the original loan? $ 116,758.00

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms
on the reaffirmed debt and any related agreement: `

 

 

Terms as of the Terms After *F=»ay'ment may change
Date of Bankruptcy Reaffirmation due to escrow
Balance due (i'nclua'ing
fees and cosfs) $ 107,220.28 35 107,220.28
Annual Percentage Rate 4.750 % 4.750 %
Monthly Payrnent $ 1 343.55 * $ 1 343.55 *

H. L`,',| Checlc this box if the creditor is agreeing to provide you with additional future credit in
connection with this Reaffirrnation Agreement. Describe the credit limit, the Annual
Percentage Rate that applies to future credit and any other terms on future purchases and
advances using such credit:

 

 

PART II. DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION
AGREEMENT `

A. Were you represented by an attorney during the course of negotiating this agreement?
Ciieci< one i:i res 6jim
B. Is the creditor a credit union? .

Check one. ij Yes 2 No

BZ4OA, Real`iirination Documcnts(04/10) - Page 3

C. If your answer to EITHER question A. or B. above is “No,” complete l. and 2. below.

l. Your present monthly income and expenses are:
a. Monthly income from all sources after payroll deductions .- - s ‘ s
(take-home pay plus any other income) $ bi O l il ' g §

b. Monthly expenses (including all reaffirmed debts except

f"}
this one) $ 2_§; c:';) :S’tl:)@
c. Arnount available to pay this reaffirmed debt (subtract b. from a.) $l l . if 1 éi§;
d. Amount of monthly payment required for this reaffirmed debt $ '- r‘ j ii §§

Ifthe-.-nionthty payment on this reaj‘it'nied debt Ut'ne d.) is greater than the amount you
have available to pay this reajj?rtned debt (h`ne c.), you must check the box at the top of
page one that says “Presaniption of Unctue Hardship. " Otherwt'se, you must check the
box at the top of page one that says “No Prestimption of [hia'ae Hardship. ”

2. You believe that this reaffirmation agreement will not impose an undue hardship on you
or your dependents because:

Checl< one of the two statements below, if applicable:

M You can afford to make the payments on the reaffirmed debt because your
monthly income is greater than your monthly expenses even after you include in
your expenses the monthly payments on all debts you are reaffirming, including
this one.

II] You can afford to make the payments on the reaffirmed debt even though your
monthly income is less than your monthly expenses after you include in your
expenses the monthly payments on all debts you are reaffirming, including this
one, because:

 

 

 

Use an additional page if needed for a full explanation

D. If your answers to BOTH questions A. and IB. above were “Yes,” check the following
statement, if applicable:

L'_l You believe this Reaffirmation Agreement is in your financial interest and you
can afford to make the payments on the reaffirmed debt.

Atso, check the box at the top of page one that says "No Pr'esttntptt'on of Undae Hardslitp.”

B240A, Reeff'irmation Documcnts {04.1'10) Page 4

PART III. CERTIFICATION BY_DEBTOR(S) AND SIGNATURES OF PAR’I‘IES
I hereby certify that:
(l) l agree to reaffirm the debt described above.
(2) Before signing this Reafiirrnation Agreement, 1 read the terms disclosed in this
Reaff'irmation Agreement (Part I) and the Disclosure Staternent, lnstructions and

Definitions included in Part V below;

(3) The Debtor’s Statement in Support of Reaffirrnation Agreernent (Part II above) is
true and complete;

(4) l am entering into this agreement voluntarily and am fully informed of my rights
and responsibilities; and

(5) l have received a copy of this completed and signed Reaffirmation Documents
form.

SIGNATURE(S) (If this is a joint Reaffirmation Agreement, both debtors must sign.):

Date M Signature -»

Date Signature

   
   

 

Jot`nt Debtor, if any

Reaff'irmation Agreement Terms Accepted by Creditor:

 

Creditor Home Point Financial Corporation 1 c/o Sottile & Barile, P.O. Box 476, Lovela'nd, OH 45l40

    

 

 

Print Name _ . __ z ; Ada'ress j
D. Anthonv Sottile1 Authorized Agent tsi »' honv " ottile ii ii t“""§
Pri`nt Name ofRepresentative Signature " Date

PART IV. CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY)

To be hired only if the attorney represented the debtor dating the course of negotiating this agreement
l hereby certify that: (l) this agreement represents a fully informed and Voluntary agreement by
the debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent
of the debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this
agreement and any default under this agreement

Ef A presumption of undue hardship has been established with respect to this agreement In my
opinion, however, the debtor is able to make the required payment

Check box, if the presumption ofandae hardship box is checked on page 1 and the creditor is not
a Credt't Union. .

Date Signature of Debtor’s Attorney `

Print Name of Debtor’s Attorney

t\)//>r

 

BZMOA, Reaffirrnation Documents (04)'10) Page 5

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO I)EBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation
Agreement (Part I above) and these additional important disclosures and instructions

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to
make sure the decision is in your best interest If these steps, which are detailed in the
Instructions provided in Part V, Section B below, are not completed, the Reaffirmation
Agreement is not effective, even though you have signed it.

A.

DISCLOSURE STATEMENT

Wllat are your obligations if you reaffirm a debt? A reaffirmed debt remains your
personal legal obligation to pay. Your reaffirmed debt is not discharged in your
bankruptcy case. That means that if you default on your reaffirmed debt after your
bankruptcy case is over, your creditor may be able to take your property or your wages.
Your obligations Will be determined by the Reaftirmation Agreement, which may have
changed the terms of the original agreementl If you are reaffirming an open end credit
agreement, that agreement or applicable law may permit the creditor to change the terms
of that agreement in the future under certain conditions

Are you required to enter into a reaffirmation agreement by any law? No, you are
not required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your
best interest Be sure you can afford the payments that you agree to make.

Wl\at if your creditor has a security interest or lien? Your bankruptcy discharge does
not eliminate any lien on your property A “lien” is often referred to as a security `
interest, deed of trust, mortgage, or security deed. The property subject to a lien is often
referred to as collateral Even if you do not reaffirm and your personal liability on the
debt is discharged, your creditor may still have a right under the lien to take the collateral
if you do not pay or default on the debt. If the collateral is personal property that is
exempt or that the trustee has abandoned, you may be able to redeem the item rather than
reaffirm the debt. To redeem, you make a single payment to the creditor equal to the
current value of the collateral, as the parties agree or the court determines

How soon do you need to enter into and file a reaffirmation agreement? If you
decide to enter into a reaffirmation agreement, you must do so before you receive your
discharge Af`ter you have entered into a reaffirmation agreement and all parts of this
form that require a signature have been signed, either you or the creditor should file it as
soon as possible The signed agreement must be filed With the court no later than 60 days
after the first date set for the meeting of creditors, so that the court will have time to
schedule a hearing to approve the agreement if approval is required. However, the court
may extend the time for filing, even after the 60~day period has ended.

Can you cancel the agreement? You may rescind (cancel) your Reaffirmation
Agreement at any time before the bankruptcy court enters your discharge, or during the
60-day period that begins on the date your Reaffirmation Agreement is filed With the
court, Whichever occurs later. To rescind (cancel) your Reaffirmation Agreement, you
must notify the creditor that your Reaffirmation Agreement is rescinded (or canceled).
Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed.

BZ¢ii]A, Reai`f'mnation Documenls ((}4/10) n - Page 6

6.

When will this Reai`flrniation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your
Reafilrmation Agreement and

i. if the creditor is not a Credit_Union, your Reaffirmation Agreement becomes
effective when it is filed with the court unless the reaffirmation is presumed to be
an undue hardship lf the Reaffirmation Agreernent is presumed to be an undue
hardship, the court must review it and may set a hearing to determine whether you
have rebutted the presumption of undue hardship

ii. if the creditor is a Credit Union, your Reaftirmation Agreement becomes
effective when it is filed with the court.

b. If you were not represented by an attorney during the negotiation of your
Reaffirmation Agreement, the Reafflrmation Agreernent will not be effective unless the
court approves it. To have the court approve your agreement you must file a motion.
See Instruction 5, below. The court will notify you and the creditor of the hearing on
your Reafflrmation Agreement. You must attend this hearing, at which time the judge
will review your Reaffirmation Agreement. if the judge decides that the Reaffirmation
Agreenient is in your best interest, the agreement will be approved and will become
effective However, if your Reafflrmation Agreement is for a consumer debt secured by
a mortgage, deed of trust, security deed, or other lien on your real property, like your
home, you do not need to file a motion or get court approval of your Rcaffirmation
Agreement.

What if you have questions about what a creditor can do? if you have questions
about reaffirming a debt or what the law requires, consult with the attorney who helped
you negotiate this agreementl If you do not have an attorney helping you, you may ask
the judge to explain the effect of this agreement to you at the hearing to approve the
Reafflrmation Agreement. When this disclosure refers to what a creditor “may” do, it is
not giving any creditor permission to do anything The word “may” is used to tell you
what might occur if the law permits the creditor to take the action.

INS'I`RUCTIONS

Review these Disclosures and carefully consider your decision to reaffirm lf you want
to reaffirm, review and complete the information contained in the Reaffirmation
Agreement (Part I above). If your case is a joint case, both spouses must sign the
agreement if both are reaffirming the debt.

Complete the Debtor’s Statement in Support of Reaftirmation Agreement (Part ll above).
Be sure that you can afford to make the payments that you are agreeing to make and that
you have received a copy of the Disclosure Statement and a completed and signed
Reaftirmation Agreement.

If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement, your attorney must sign and date the Certification By Debtor’s Attorney
(Part IV above).

You or your creditor must file with the court the original of this Reafflrmation
Documents packet and a completed Reaffirmation Agreement Cover Sheet (Officiai
Banl<ruptcy Form 27).

Ifyou are not represented by an attorney, you must also complete andfile with the court
a separate document entitled “Motion for Court Approval of Reajj‘irmotion Agreement”
unless your Reojj‘z`rmation Agreement isfor a consumer debt secured by a lien on your
realproperry, such as your home You can use Form B240B to do this.

BZ40A, Reatllrmalion Documents (04/10) Page 7

C. DEFINITIONS

l. “Amount Reaff'lrmed” means the total amount of debt that you are agreeing to pay
(reaftirm) by entering into this agreement The total amount of debt includes any unpaid
fees and costs that you are agreeing to pay that arose on or before the date of disclosure,
which is the date specified in the Reaffirmation Agreement (Part l, Section B above).
Your credit agreement may obligate you to pay additional amounts that arise after the
date of this disclosurel You should consult your credit agreement to determine whether
you are obligated to pay additional amounts that may arise after the date of this
disclosurel

2. “Annual Percentage Rate” means the interest rate on a loan expressed under the rules
required by federal law. The annual percentage rate (as opposed to the “stated interest
rate”) tells you the full cost of your credit including many of the creditor’s fees and
charges You will find the annual percentage rate for your original agreement on the
disclosure statement that was given to you when the loan papers were signed or on the
monthly statements sent to you for an open end credit account such as a credit eard.

3. “Credit Union” means a financial institution as defined in 12 U.S.C. § 46l(b)(l)(A)(iv).

lt is owned and controlled by and provides financial services to its members and typically
uses words like “Credit Union”'or initials like “C.U.” or “F.C.U.” in its name.

Click Here to Return to the Q`uestionnaire

